AP7?,t>S
                       CERTIFICATE                          OF   PROCEE D              I   N    G   S




CASE:    1002038           DATE   . 4 /Al/15                 DOCKET:       1002038D                     CID:       0674102


DEFENDANT:      WILKINS,CHRISTOPHER CHUBASCO                                                   WARRANT:
MICRO:          WILKINS,CHRISTOPHER CHUBASCO                       INDICTED: Y                      DATE:      02/07/06

COURT:    D2 97                                HEARD:                             TRANSFER COURT:


CHOV:       /      /          I/O:             COUNTY:


CHARGE OFFENSE:            099920       CAPITAL   MURDER                     DATE:    10/28/05          LSR INC:

DISPOSITION OFFENSE:              099920          CAPITAL MURDER


PLEA:                                              BOND TYPE:                         FINE:


DISP:                  •            /      /       STATUS:                            CT       COST:


SENTENCE:                           /      /       EVENT:                             MISC:


ACTION:                             /      /                                          DUE:                     /      /

PROB (MOS):                         /      /       AMOUNT:                             PAID:


                                                   FORFEIT:            /      /

INST VERD                                          BONDSMAN:
                                                   BONDSMAN:


PROCEEDINGS:




                                                                                  RECEIVED IN'
                                                                       COURT OF CRIMINAL APPEALS

                                                                                   SEP 25 2015

                                                                              Abel Acosia, Clerk



                                                    Qf*>
                                                                                 h ILLU            a
                                             NO. 1002038D                  TARRANT
                                                                           IAwar* COUHl^)/
                                                                                     q^
THE STATE OF TEXAS                                    §       IN THE 2^7il5JTJDfciAL
v.                                                    § districM^^((|fc[ver^
                                                       §
CHRISTOPHER CHUBASCO WILKINS                           §      TARRANT COUNTY, TEXAS

                        ORDER WITHDRAWING EXECUTION DATE

       OnJuly6,2015, this Courtsigned an Order Setting Execution directing thatthe sentence of

death assessed against the Defendant be carried out after 6:00 p.m. on October 28, 2015. On

September 21, 2015, the State filed an Unopposed Motion to Withdraw Execution Date. The

Court is of the opinion that the State's motion should be GRANTED.

       It is hereby ORDERED that the Court's July 6, 2015, Order Setting Execution be

WITHDRAWN and that the death warrant be RECALLED pursuant to Tex. Code Crim. Proc.

43.141(d) and (e).

       It is further ORDERED that immediately after entry of this Order, the Clerk of this Court

shall issue and deliver to the Sheriff ofTarrant County, Texas, a certified copy of this Order. The

Sheriffof Tarrant County, Texas, is ORDERED, upon receipt of a certified copy of this Orderto

deliver it to the Director of the Institutional Division of the Texas Department of Criminal Justice,

Huntsville, Texas, within three business days.

       SIGNED AND ENTERED THIS *U_ day of September^



                                               JUDGI
                                               297th Judic>^DTstrict Court
                                               TarranK^ounty, Texas
                                     NO.1002038D                     lARRANl'cOUNl Y
THE STATE OF TEXAS                               §     IN THE 297*JUDIC1ALPH ,2: 2"'
v.                                               § DisTmcT!ctli|^fc-^DtH
                                                 §
CHRISTOPHER CHUBASCO WILKINS                     §    TARRANT COUNTY, TEXAS

     STATE'S UNOPPOSED MOTION TO WITHDRAW EXECUTION DATE

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, the State of Texas, by and through the Criminal District Attorney

of Tarrant County, Texas, and requests this Court to enter an order withdrawing the

Defendant's execution date.    The following allegations are made in support of this

motion:


                                           I.


      On June 23, 2015, the State filed a motion requesting this Court to enter an order

setting an execution date in this cause. At a hearing with all parties present on July 6,

2015, the Court signed an order setting an execution date of October 28, 2015.

                                           II.


      The State introduced DNA evidence at the Defendant's trial in this cause.      The

Texas Forensic Science Commission is in the process of addressing emerging issues

involving the calculation of DNA population statistics and DNA mixture interpretation.

The State has made written disclosures to counsel for the Defendant, Hilary Sheard,

regarding these matters. While the State has no reason to believe that these DNA issues

are material to or have any effect on the Defendant's conviction and death sentence, the

State believes that a stay of the Defendant's currently scheduled execution should be

                                            1
                         (   -
                         V




granted in order to allow the parties to more fully investigate these matters.

                                             HI.


       The State has discussed this motion with Ms. Sheard, and she does not oppose it.

       The State respectfully requests the Court to enter an order withdrawing its order

setting the Defendant's execution date of October 28, 2015, and recalling the death

warrant.


                                           Respectfully submitted,

                                           SHAREN WILSON
                                           Criminal District Attorney
                                           Tarrant County, Texas

                                           DEBRA WINDSOR
                                           Assistant Criminal District Attorney
                                           Chief of Post-conviction



                                                     )/KO ~) •NniiAkvjg.
                                                             •.3\ liW/)vjg yy
                                           HELENA F. FAULKNER
                                           Assistant Criminal District Attorney
                                           State Bar No. 06855600
                                           401 W. Belknap
                                           Fort Worth, Texas 76196-0201
                                           (817)884-1685
                                           FAX (817) 884-1672
                           CERTIFICATE OF SERVICE


      A true copy of the State's motion has been mailed to the Defendant's attorney of

record, Hilary Sheard, 7421 Burnet Road #300-512, Austin, Texas, 78757; and Jeremy

Greenwell, Assistant Texas Attorney General, Post-conviction Litigation Division, P.O.

Box 12548, Austin, Texas, 78711-2548, on September 21, 2015.



                                       HELENA F. FAULKNE
                                             NO. 100203 8D


THE STATE OF TEXAS                                     §      IN THE 297th JUDICIAL
                                                       §
V.                                                     §      DISTRICT COURT OF
                                                       §
CHRISTOPHER CHUBASCO WILKINS                           §      TARRANT COUNTY, TEXAS

                        ORDER WITHDRAWING EXECUTION DATE

       On July 6,2015, this Courtsigned an OrderSetting Execution directing that the sentence of

death assessed against the Defendant be carried out after 6:00 p.m. on October 28, 2015. On

September 21, 2015, the State filed an Unopposed Motion to Withdraw Execution Date. The

Court is of the opinion that the State's motion should be GRANTED.

       It is hereby ORDERED that the Court's July 6, 2015, Order Setting Execution be

WITHDRAWN and that the death warrant be RECALLED pursuant to Tex. Code Crim. PROC.

43.141(d) and (e).

       It is further ORDERED that immediately after entry of this Order, the Clerk of this Court

shall issue and deliver to the Sheriff of Tarrant County, Texas, a certified copy of this Order. The

Sheriff of Tarrant County, Texas, is ORDERED, upon receipt of a certified copy of this Order to

deliver it to the Director of the Institutional Division of the Texas Department of Criminal Justice,

Huntsville, Texas, within three business days.

       SIGNED AND ENTERED THIS                   day of September, 2015.




                                              JUDGE PRESIDING
                                              297th Judicial District Court
                                              Tarrant County, Texas
                                            liMI                                        r*D„f.'Lt-0
                                            itA^-r^ar/*
                                                                                        rAfiSAN?COONrY
                                      SHAREN WILSON
                                      Criminal District Attorney                  ' tf^, ,M ^ „
                                            Tarrant County                              DlSTRict f/p!f-^-"ft
                                       September 21,2015

Ms. Hilary Sheard
7301 Burnet Road # 300-512
Austin, Texas 78757

      Re:   The State of Texas v. Christopher Chubasco Wilkins, No. 1002038D
            State's Disclosure Regarding Dr. Lloyd White

Dear Ms. Sheard:

      Please be advised of the following information regarding Dr. Lloyd White,
the deputy medical examiner who testified at Mr. Wilkins' trial in this cause:

   • Dr. White has not been employed with the Tarrant County Medical
     Examiner's Office since September 1, 2013.

   • The Tarrant County Criminal District Attorney's Office no longer
     sponsors Dr. White as a witness.

   • The District Attorney's offices in Randall, Wichita, and Denton
     counties will not sponsor Dr. White as a witness.

   • Dr. White testified for the defense at a habeas proceeding on February
      28 and 29, 2012, in Ex parte Larry Ray Swearingen, cause number
      99-11 -06435-CR, in the 9th Judicial District Court of Montgomery
      County, Texas. On October 1, 2012, the presiding judge entered a
      written finding of fact that Dr. White's testimony "was not credible."

   • Dr. White was placed on deferred adjudication on March 27, 2007, for
      the misdemeanor offense of harassment in cause number 2007-5287-2
      in the County Court at Law No. 2 of Randall County, Texas. On June
      11, 2008, the court entered an order granting Dr. White's motion for
                   401 West Belknap     •   Fort Worth,Texas 76196   •   817.884.1400
                                                       Christopher Chubasco Wilkins: No. 1002038D
                                                                        Dr. Lloyd White Disclosure
                                                                                           Page 2




      early termination of his deferred adjudication probation, found Dr.
      White to be not guilty, and dismissed the case against him.

   • Dr. White had his parental rights terminated in a jury trial in the
     County Court at Law of Randall County, Texas, in cause number L-
     3592. The presiding judge signed an Order of Termination on August
      4, 2005, and a Nunc Pro Tunc Order of Termination on August 5,
      2005.

       The Criminal District Attorney's Office neither stipulates nor concedes that
the information which is the subject of this disclosure would be admissible for any
purpose, including impeachment, or that such information would have had any
effect on Mr. Wilkins' conviction or death sentence.

                                            Sincerely,

                                            SHAREN WILSON
                                            CRIMINAL DISTRICT ATTORNEY
                                            TARRANT COUNTY, TEXAS




                                            HELENA F. FAULKNER
                                            Assistant Criminal District Attorney
                                             State Bar No. 06855600